DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Information Disclosure Statement
The information disclosure statement filed 03 October 2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because a certification statement, as required by 37 CFR 1.97(e), was not submitted. The IDS has been placed in the application file, but the information referred to therein has not been considered as to the merits. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 7, 9, 11, 13, 22, and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kidmose et al.’681 (WO 2011/006681 – previously cited).
Regarding claims 1 and 22, Figures 1 and 2 of Kidmose et al.’681 disclose a hearing aid, the hearing aid comprising: an EEG sensor part having electrodes 201-206 for picking up an EEG response from a user; and an EEG signal analyzer adapted for monitoring and analyzing the EEG signal from the user (see ABSTRACT, page 1, line 4 – page 2, line 34, and page 7, lines 12-17). Regarding the limitation of “a microphone for detecting ambient sound”, it is noted that hearing aids inherently comprise a microphone (as is well known in the art, and per Applicant’s own admission in lines 9-11 of page 9 of the originally filed Specification of the current application). Regarding the limitation of “a processor for processing an output signal from the microphone to compensate for a hearing impairment of the user, Official notice is being taken that it is well known in the art that hearing aids comprise a processor for processing an output signal from a microphone to compensate for a hearing impairment of a user. This is the purpose of hearing aids – to compensate for a hearing impairment of a user. It would have been obvious to one of ordinary skill in the art at the time of the invention that the hearing aid taught by Kidmose et al.’681 comprises a processor for processing an output signal from the microphone to compensate for a hearing impairment of the user as this is the well known configuration and use of hearing aids.
Kidmose et al.’681 further teaches that it is well known to measure the hearing ability of a user by using a hearing aid to generate a test stimulus signal and transmit said signal to the user as an acoustic stimulus, and by detecting a brain wave (EEG) response to said acoustic stimulus signal by use of electrodes (page 1, line 30 – page 2, line 2), and that an advantageous use of hearing aids is to determine a hearing threshold using auditory evoked response signals such as auditory brainstem response or auditory steady state response (page 3, line 29 – page 4, line 7). Kidmose et al.’681 also teaches a hearing aid which modifies operation of the hearing aid based on a hearing threshold measurement (page 5, line 26 – page 6, line 1). It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the device of Kidmose et al.’681 to be configured to determine a hearing threshold using auditory evoked response signals such as auditory brainstem response or auditory steady state response, and to modify the operation of the hearing aid based on the determined hearing threshold, as Kidmose et al.’681 teaches that this is well known in the art.
Kidmose et al.’681 further teaches an EEG stimuli controller adapted to solicit said person to perform a stimulus-creating act in response to a test sound provided, and adapted to provide at least one said test sound (page 15, line 14 – page 16, line 8: The subject is asked to attend to one of two parts of a test sound [music or speech], and the test sound is provided). It is noted that while Kidmose et al.’681 discloses that the person is asked to attend to either music or speech, it does not specify whether the person is asked by a human or by the controller that presents the stimuli. In the case where a human asks the person to attend to either the music or speech portion of the test sound, MPEP section 2144.04 III. states that providing an automatic or mechanical means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the EEG stimuli controller of Kidmose et al.’681 to be configured to solicit the person to perform the stimulus-creating act as it would merely be automating a manual activity. Furthermore, Kidmose et al.’681 teaches that acoustic messages may be sent to the user of the hearing aid in order to notify the user that the hearing aid has been incorrectly positioned in the ear or is malfunctioning (page 14, lines 12-15). This teaching by Kidmose et al.’681 indicates that notifications may be sent to the user via the EEG stimuli controller. Therefore, instructions to perform a stimulus-creating act would also be capable of being provided via the EEG stimuli controller when the solicitation is automated.
It is further noted that in determining what sound image the person is attending to (page 4, lines 31-34), Kidmose et al.’681 teaches identifying a potentially stimulus-creating ambient sound (Kidmose et al.’681 identifies the sound image that is creating the specific EEG response). The ambient sound would inherently be picked up by the microphone of the hearing aid. Finally, in being able to modify the operation of the hearing aid based on a hearing threshold measurement, Kidmose et al.’681 teaches a hearing threshold estimation unit that estimates the hearing threshold of the person, the estimation being based on the EEG signal picked up in relation to the provided test sound. Because the hearing threshold is estimated after the identification of the potentially stimulus-creating ambient sound, the hearing threshold estimation unit estimates the hearing threshold subsequent to the establishment (identification) of the EEG stimulus by the EEG stimuli controller. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to try estimating the hearing threshold after the EEG stimuli controller identifies the potentially stimulus-creating ambient sound as it would merely be choosing from a finite number of identified, predictable solutions (estimating the hearing threshold before the potentially stimulus-creating ambient sound is identified, after it is identified, or at the same time), with a reasonable expectation of success.
Regarding claim 7, the EEG stimuli controller identifies sounds (music/speech) from the surroundings potentially causing an identifiable induced EEG response (page 5, lines 6-10, page 15, line 14 – page 16, line 8).
Regarding claim 9, the stimulus is repeated (page 15, line 14 – page 16, line 8: 24 trials are performed, each comprising the stimulus).
Regarding claim 11, it is noted that the use of auditory steady state response signals comprises correlating the EEG responses to the amplitude and frequency of the EEG stimulating sound used to generate the EEG responses (see for example page 1, section [0010] of De Vries et al.'128 -- US Pub No. 2010/0257128 – previously cited).
Regarding claim 13, at least one parameter of the hearing aid is set according to an ambient sound environment (music/speech/noise as discussed above) correlated with the EEG response.
Regarding claim 23, the identified ambient sound (attended to sound image) is a sound which may or may not cause an induced EEG response depending on the user’s hearing threshold. Any sound may or may not cause an induced EEG response depending on a user’s hearing threshold.
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kidmose et al.’681 in view of Applicant Admitted Prior Art (AAPA), or in the alternative, in view of John et al.’480 (US Pub No. 2001/0049480).
Kidmose et al.’681 discloses a hearing aid, the hearing aid comprising: an EEG sensor part having electrodes 201-206 for picking up an EEG response from a user; and an EEG signal analyzer adapted for monitoring and analyzing the EEG signal from the user (see ABSTRACT, page 1, line 4 – page 2, line 34, and page 7, lines 12-17). Regarding the limitation of “a microphone for detecting ambient sound”, it is noted that hearing aids inherently comprise a microphone (as is well known in the art, and per Applicant’s own admission in lines 9-11 of page 9 of the originally filed Specification of the current application).
Kidmose et al.’681 further teaches that it is well known to measure the hearing ability of a user by using a hearing aid to generate a test stimulus signal and transmit said signal to the user as an acoustic stimulus, and by detecting a brain wave (EEG) response to said acoustic stimulus signal by use of electrodes (page 1, line 30 – page 2, line 2), and that an advantageous use of hearing aids is to determine a hearing threshold using auditory evoked response signals such as an auditory brainstem response (page 3, line 29 – page 4, line 7). Kidmose et al.’681 also teaches a hearing aid which modifies operation of the hearing aid based on a hearing threshold measurement (page 5, line 26 – page 6, line 1). It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the device of Kidmose et al.’681 to be configured to determine a hearing threshold using auditory evoked response signals such as an auditory brainstem response, and to modify the operation of the hearing aid based on the determined hearing threshold, as Kidmose et al.’681 teaches that this is well known in the art.
Kidmose et al.’681, as modified, thus teaches a microphone for detecting ambient sound, an EEG sensor part having electrodes for picking up an EEG response from the user, an EEG signal analyzer adapted for monitoring and analyzing the EEG signal from the user, and an EEG stimuli controller adapted for establishing an EEG stimulus by providing an EEG stimulating sound to the user independently of said microphone.
Kidmose et al.’681, as modified, discloses all of the elements of the current invention, as discussed above, except for the EEG stimulating sound comprising an amplitude modulated carrier frequency, wherein said carrier is retracted from the EEG response if an amplitude of said amplitude modulated carrier frequency is above said hearing threshold. Per Applicant’s own admission, the method of providing an EEG stimulating sound comprising an amplitude modulated carrier frequency and retracting the carrier from the EEG response if an amplitude of said amplitude modulated carrier frequency is above a hearing threshold described in claim 3 is known in the art as “the Auditory Steady-State Response (ASSR).” (page 5, lines 9-17 of the originally filed Specification of the current application). It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the EEG controller of Kidmose et al.’681 to be configured to provide an EEG stimulating sound comprising an amplitude modulated carrier frequency, wherein the carrier is retracted from the EEG response if an amplitude of said amplitude modulated carrier frequency is above said threshold, as Applicant admits that this is a known method in the art for determining a hearing threshold. The modification to Kidmose et al.’681 would simply be the substitution of one known method (determining hearing threshold via ASSR) for another (determining hearing threshold via auditory brainstem response) to obtain predictable results.
In the alternative, John et al.’480 teaches that it is known in the art to determine a hearing threshold by analyzing an auditory steady-state response (see ABSTRACT, and sections [0007-0009], [0014-0015], [0252-0268]). It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the hearing threshold detection method of Kidmose et al.’681 to include performing the ASSR method of John et al.’480, as it would simply be the substitution of one known method (determining hearing threshold via ASSR) for another (determining hearing threshold via auditory brainstem response) to obtain predictable results.
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kidmose et al.’681, as applied to claim 1, further in view of Marcoux’339 (US Pub No. 2010/0076339 – previously cited).
Regarding claim 10, Kidmose et al.’681 discloses all of the elements of the current invention, as discussed in paragraph 4 above, except for the hearing aid further comprising a pad electrode external to the ear piece, said pad electrode adapted to be arranged on the head of the hearing aid user. Marcoux'339 teaches using a pad electrode adapted to be arranged on the head of a hearing aid user (the pad electrode also being connected to the hearing aid), wherein the pad electrode is configured to acquire additional EEG data to be analyzed (page 2, section [0035]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the hearing aid of Kidmose et al.'681 to include an additional electrode pad configured to be arranged on the head of the hearing aid user, as taught by Marcoux'339, since it would provide additional EEG signals for analysis.
Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kidmose et al.’681, as applied to claim 1, further in view of John et al.’066 (US Pub No. 2004/0064066 – previously cited).
Kidmose et al.’681 discloses all of the elements of the current invention, as discussed in paragraph 4 above, except for the hearing threshold estimation unit setting the gain of the hearing aid. Kidmose et al.'681 does teach adjusting the hearing aid based on a determined hearing threshold (page 5, line 20 - page 6, line 1). John et al.'066 teaches that the gain of a hearing aid is one of the parameters that is adjusted based on a hearing test (page 5, section [0071]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the hearing aid of Kidmose et al.’681 to include a hearing threshold estimation unit that sets a gain of the hearing aid, as taught by John et al.'066, since it is well-known to adjust the gain of a hearing aid according to a hearing test. The hearing aid of Kidmose et al.’681 performs a hearing test in that it determines the hearing threshold of the user.
Claims 24 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kidmose et al.’681, as applied to claim 1, further in view of Neumeyer et al.’838 (US Pub No. 2011/0249838 – previously cited), or in the alternative, further in view of Jorgensen et al.’260 (US Pub No. 2009/0041260 – previously cited).
Regarding claim 24, Kidmose et al.’681 discloses all of the elements of the current invention, as discussed in paragraph 4 above, except for explicitly stating that the test sounds are generated by the EEG stimuli controller within the hearing aid. Neumeyer et al.’838 teaches that a connector may be connected to a hearing aid in order to provide sound/music to a hearing aid of a user, wherein doing so allows a microphone of the hearing aid to be turned off, thus reducing power consumption of the hearing aid (page 5, section [0050]). It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the EEG stimuli controller of Kidmose et al.’681 to be configured to provide the test sounds, as taught by Neumeyer et al.’838, since Neumeyer et al.’838 teaches that it is known in the art to provide sound/music to a user via their hearing aid. The modification to Kidmose et al.’681 would merely be combining prior art elements according to known methods to yield predictable results.
Kidmose et al.’681 discloses all of the elements of the current invention, as discussed in paragraph 4 above, except for explicitly stating that the test sounds are generated by the EEG stimuli controller within the hearing aid. Jorgensen et al.’260 teaches a hearing aid that provides sound/music to its user via the hearing aid itself (page 4, section [0083]). It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the EEG stimuli controller of Kidmose et al.’681 to be configured to provide the test sounds, as taught by Jorgensen et al.’260, since Jorgensen et al.’260 teaches that it is known in the art to provide sound/music to a user via their hearing aid. The modification to Kidmose et al.’681 would merely be combining prior art elements according to known methods to yield predictable results.
Regarding claim 25, the hearing threshold is estimated based on the analysis of induced EEG responses corresponding to each of the plural test sounds provided by Kidmose et al.’681 (speech and sound).
Response to Arguments
While the most recently filed IDS was not considered, the references cited in the IDS are being considered as “new evidence” per MPEP 1214.01. Applicant’s arguments with respect to the rejection of claims 1, 5, 7-13, and 21-27 under 35 U.S.C. 112, second paragraph, have been considered and are persuasive. Applicant has provided new evidence that clearly defines the scope encompassed by the claim. According to the Remarks filed 03 October 2022, and supported by the following sections of the Applicant’s Specification: page 1, line 24 – page 2, line 2, page 6, line 28 – page 7, line 3, and page 8, line 27 – page 9, line 2, the hearing threshold estimation unit estimates a hearing threshold of a user based on an analysis of an EEG signal picked up in relation to an established EEG stimulus by means known in the art – providing an auditory stimulus to the user while simultaneously acquiring an EEG signal, varying the auditory stimulus, and monitoring the acquired EEG signal to see when the auditory stimulus evoked a particular response in the EEG signal (e.g. Auditory Brainstem Response (ABR), Auditory Steady-State Response (ASSR)). As such, the rejection has been withdrawn.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: Regarding claim 5, none of the prior art teaches or suggests, either alone or in combination, a hearing aid comprising an EEG stimuli controller adapted to provide an EEG stimulating sound to a person, the EEG stimulating sound comprising a sequence of stimuli including a mix of harmonic and disharmonic sounds, in combination with the other claimed elements. Regarding claim 8, none of the prior art teaches or suggests, either alone or in combination, a hearing aid comprising an EEG stimuli controller adapted to instruct a user to open or close their eyes in response to a provided at least one test sound, in combination with the other claimed elements. Regarding claims 26 and 27, none of the prior art teaches or suggests, either alone or in combination, a hearing aid wherein an EEG stimuli controller of the hearing aid is adapted to solicit a person to perform a physical movement as a stimulus creating act, in combination with the other claimed elements.
Claims 5, 8, 21, 26, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of Sturzebecher’494 (US Pub No. 2004/0220494), John’858 (US Pub No. 2005/018858), Kurtz’075 (US Pub No. 2006/0161075), and Marcoux’339 (US Pub No. 2010/0076339) teach using ASSR to determine a hearing threshold.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410. The examiner can normally be reached Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETSUB D BERHANU/Primary Examiner, Art Unit 3791